Title: To Thomas Jefferson from Charles Pinckney, 26 April 1806
From: Pinckney, Charles
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            In Charleston April 26: 1806
                        
                        I had the honor sometime since of mentioning Mr. Freneau to you as a proper person to be the Collector of
                            Charleston & we have some reason to suppose that had you known in time of his willingness to accept  he would have
                            been appointed.—I now have the honour to say that should the Floridas be ultimately obtained & annexed to our territory
                            & any such office therein should be offered to him as may be of sufficient importance
                      for him to accept that he will do
                            so as he is winding up his affairs here & would have no objection to go there on a proper appointment. I have taken the
                            liberty to mention this to you in time, as I would have done the other had I been here & known it.—I do so also in full
                            confidence that all our differences with Spain will now be amicably arranged as I am sure they will be with all the other
                            powers we have commerce & connextions with through the wise & just measures of your administration which (excepting very
                            few inveterate & incorigible ones) meets the decided & almost unanimous approbation of the eople of this state and
                            will continue to do so—
                        I hope yourself & friends enjoy your healths & with every wish for its continuance & your
                            welfare I remain with great respect & regard Dear Sir always Yours Truly 
                        
                            Charles Pinckney
                            
                        
                    